Citation Nr: 1735696	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine at L-5, currently evaluated at 10 percent.

2. Entitlement to a higher initial rating for degenerative joint disease of the left knee, currently evaluated at 10 percent. 

3. Entitlement to a higher initial rating for degenerative joint disease of the right knee, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Logerfo


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970 and August 1979 to October 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 


FINDINGS OF FACT

1. The degenerative joint disease of the lumbar spine does not result in a forward flexion less than 90 degrees or an overall range of motion less than 210 degrees. There is no unfavorable ankylosis of the entire thoracolumbar spine; The Veteran does not have associated neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy; and the Veteran has no incapacitating episodes. 

2. Throughout the entire increased rating period on appeal, arthritis of the right knee has been manifested by flexion limited to, at worst, 105 degrees with pain, and extension of 120 to 0 degrees. There is no evidence of subluxation or lateral instability. 

3. Throughout the entire increased rating period on appeal, arthritis of the left knee has been manifested by flexion limited to, at worst, 90 degrees with pain, and extension of 90 to 0 degrees. There is no evidence of subluxation or lateral instability. 


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5240, 5243 (2016).
 
2. For the entire period on appeal, the criteria for a rating in excess of 10 percent for arthritis of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).

3. For the entire period on appeal, the criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.  §§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran has also been provided with numerous VA examinations. 


II. Increased Ratings

A. Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, which provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or a combined range of motion of the thoracolumbar spine of greater than 120 degrees but not greater than 235 degrees. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees and a combined range of motion not greater than 120 degrees, or a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016). 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function. See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).

Pursuant to DC 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. Id.

Note (1) defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Initially, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

As noted by the Board previously, the Veteran is service-connected for bilateral lower extremity radiculopathy associated with his lumbar spine disability; however, he did not appeal the ratings assigned to those disabilities. Consequently, the Board will not evaluate those disabilities and will instead focus on whether there are other associated objective neurologic abnormalities. 

In an April 2009 statement, the Veteran reported he is unable to do physical activities of more than 1-2 hours without significant back pain. In an April 2010 statement, the Veteran reported that he experiences a marked interference with employment because it is difficult to stand for a prolonged period of time as a school teacher. 

The Veteran had a VA examination in April 2009. Flexion of the lumbar spine was noted to be 90 degrees. The overall range of motion was noted to be 238 degrees. There was no objective evidence of pain on active range of motion. There was no evidence of pain following repetitive motion. A November 2008 X-ray showed minimal disc space narrowing at L1-L2 and L5-S1. 

The Veteran had another VA examination in July 2015. He was noted to have IVDS as well as lumbar spine degenerative disc disease with radiculopathy. The Veteran denied ever being hospitalized, having back surgery, spinal injections, ordered back braces, cane or crutches. The Veteran had not had a TENS unit since his military discharge. The Veteran reported flares of back pain, on average around bi-weekly with each flare lasting about 1-2 days. The reported flares have no known cause, and were only helped with rest. During a flare, the pain was in his lower back. The Veteran did not report functional loss or impairment. The Veteran's forward flexion was 90 degrees and his total range of motion was 225 degrees. There was neither pain noted on examination nor any pain noted on weight bearing. The examiner was unable to say without resorting to speculation whether the Veteran has functional loss during a flare-up. The Veteran had no ankylosis of the spine and reported no incapacitating episodes. The examiner noted that during a flare-up, the Veteran is unable to perform prolonged ambulation, standing, squatting, bending and is unable to life over 20 pounds. 

The Veteran had another VA examination in December 2016. He was noted to have lumbar spine degenerative disc disease with radiculopathy. The Veteran reported intermittent low back pain that radiates down his left leg that becomes worse with standing and walking. The Veteran reported flare-ups at least two times a year that last for 4-5 days that limits his activities. He reports the last flare-up occurred after raking leaves. The Veteran reported that he will not run, climb a ladder, garden, dig or lift heavy objects over 60 pounds. The Veteran's forward flexion was 90 degrees and his total range of motion was 210 degrees. There was pain noted on examination and pain noted on weight bearing that was described as moderate TTP greatest to L2-3 region. There was no additional functional loss with repetitive use testing. The examiner reported there was no range of motion loss when testing but with prolonged bending and standing the Veteran has more pain to the low back and down the left leg. The examiner was unable to say without resorting to speculation whether the Veteran has functional loss during a flare-up. The Veteran had no ankylosis of the spine and reported no incapacitating episodes. The Veteran had guarding which results in an abnormal gait. Specifically, when standing the Veteran puts his left foot forward to take the pressure off his left lower back and he ambulates with an antalgic gait favoring the left lower extremity. The examiner noted that during a flare-up, the Veteran is unable to perform prolonged ambulation, standing, squatting, bending and is unable to lift over 20 pounds. 

The Veteran's range of motion findings does not warrant a rating higher than 10 percent. The degenerative joint disease of the lumbar spine does not result in a forward flexion less than 90 degrees or an overall range of motion less than 210 degrees.  This includes consideration of functional loss.  There is no unfavorable ankylosis of the entire thoracolumbar spine; The Veteran does not have associated neurological abnormalities other than the service-connected bilateral lower extremity radiculopathy; and the Veteran has no incapacitating episodes. 

B. Bilateral Knees

The Veteran's bilateral knee arthritis is currently rated under Diagnostic Code 5003. Diagnostic Code 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Codes 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion. As the bilateral knee arthritis is already rated 10 percent disabling, and a 10 percent rating is the maximum rating provided for arthritis of a major joint under Diagnostic Code 5003, a rating in excess of 10 percent is not possible under Diagnostic Code 5003.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a. See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling. Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a.

Under DC Code 5257, knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating. A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

In an April 2009 statement, the Veteran reported he is unable to do physical activities of more than 1-2 hours without significant knee pain. In an August 2008 statement, the Veteran reported that his degenerative joint disease in his knees had become more debilitating over the past two years. In an April 2010 statement, the Veteran reported that he experiences a marked interference with employment because it is difficult to stand for a prolonged period of time as a school teacher. The Veteran reported that the pain in his knees can be so bad that he is unable to stand for more than an hour. 

The Veteran had a VA examination in April 2009. He reported pain in both knees that is worse with prolonged standing or climbing. In his left knee, there was pain, weakness, giving way as well as popping and locking noted. In his right knee there was pain, stiffness, weakness, popping and locking noted. There were no episodes of dislocation or subluxation in either knee. The Veteran had a normal gait. In the left knee there were no abnormal general findings while there was crepitus noted in the right knee as well as clicks and snaps. The range of motion in the left knee was a flexion of 0 to 130 degrees with a normal extension. The range of motion in the right knee was a flexion of 0 to 135 degrees with a normal extension. There was no joint ankylosis. X-ray results from November 2008 revealed mild medial joint space narrowing bilaterally. 

The Veteran had a VA contractor examination in September 2013. The Veteran stated that he took early retirement as a teacher due to being unable to stand for long periods of time due to bilateral knee pain. He reported difficulty climbing ladders as well. The Veteran reported bilateral flare-ups that consisted of pain, weakness, and stiffness that causes limping. These occur three times a year and last for approximately one to two months. During these flare-ups, the Veteran is unable to do daily activities such as standing for more than one hour at a time. The Veteran's right knee flexion was 120 degrees with pain occurring at 115 degrees. In terms of extension, painful motion began at 10 degrees. The Veteran's left knee flexion was 115 degrees with pain occurring at 105 degrees. In terms of extension, there were no limitations in the left knee. 

The Veteran was able to perform repetitive-use testing bilaterally. His post-test flexion ended at 110 degrees and his post-test extension ended at 5 degrees in his right knee. His post-test flexion ended at 100 degrees and his post-test extension ended at 5 degrees in his left knee. The Veteran had additional limitations in range of motion as well as functional loss that included less movement than normal, weakened movement, pain on movement and interference with sitting, standing and weight-bearing bilaterally. In terms of limitations during a flare-up, the examiner was unable to express the limitation in range of motion in degrees during a flare-up because they could not be replicated. 

The Veteran had tenderness or pain to palpation in both knees. Specifically, the Veteran complained of right knee tenderness to palpation superior to patella at quadriceps insertion region and at lateral inferior knee approximately 1cm lateral and inferior to patella with mild edema noted. The Veteran complained of left lateral knee pain at LCL region with no effusions noted. The Veteran had normal muscle strength and joint stability and no evidence of recurrent patellar subluxation or dislocation. The examiner opined that the Veteran can only walk one mile at a time and can walk for 1-2 hour intervals with 20 minute rest periods. The Veteran can sit or stand for 1-2 hours at a time. 

The Veteran had another VA examination in July 2015. He was noted to have traumatic arthritis in both knees. In terms of the left knee, the Veteran wears a non-prescription brace for support as he reports that without the brace at times the knee will make a popping sound and not hold up his weight. The Veteran stated that pain in his left knee has gotten worse in the last year and is mostly constant. The Veteran does not take prescription pain medications but does take over the counter medications and utilizes ice and elevation.  In terms of the right knee, the Veteran occasionally wears a non-prescription brace for support. He denies popping sounds or instability of the right knee. The Veteran stated that pain in his right knee has gotten worse in the last year and is mostly constant. The Veteran does not take prescription pain medications but does take over the counter medications and utilizes ice and elevation. The Veteran did not report flare-ups in either knee. 

In terms of range of motion, the Veteran had a flexion of 135 degrees in his right knee with an extension of 140 to 0 degrees. There was objective evidence of crepitus. The Veteran had a flexion of 125 degrees in his left knee with an extension of 140 to 0 degrees. There was objective evidence of crepitus, localized tenderness and pain on weight-bearing. There was no additional functional loss after repetitive use bilaterally. Muscle strength testing was normal in the right knee but in the left knee the strength at both forward flexion and extension was 4/5. There was no ankylosis, recurrent subluxation, lateral instability or recurrent effusion bilaterally. There was no joint instability bilaterally. The Veteran's bilateral knee conditions would prevent him from prolonged standing for more than 1 hour, no prolonged walking over 100 yards and no stair climbing or ladder us. 

The Veteran had another VA examination in December 2016. He was noted to have traumatic arthritis in both knees. In terms of the left knee, the Veteran reported constant pain all over the knee that was worth with standing, walking and weight bearing activity. He also reported pain with kneeling and squatting. The Veteran constantly wears a left knee brace and reported that his knee gives out and that he falls every 30-45 days. He takes over the counter medication and elevates his knee. In terms of the right knee, the Veteran reported intermittent pain that was worse with standing, walking and weight-bearing activity. He reported no locking or giving out and utilized over the counter medication. 

In terms of range of motion, the Veteran had a flexion of 120 degrees in his right knee with an extension of 120 to 0 degrees. The examiner noted that the range of motion is limited relating to low back condition and having more pain with range of motion testing of knees reproducing pain in the lower back. There was no objective evidence of crepitus but there was objective evidence of localized tenderness that manifested itself as mild TTP to anterior knee. The Veteran had a flexion of 90 degrees in his left knee with an extension of 90 to 0 degrees. The examiner noted that the range of motion is limited relating to low back condition and having more pain with range of motion testing of knees reproducing pain in the lower back. There was no objective evidence of crepitus but there was objective evidence of localized tenderness that manifested itself as mild to moderate TTP throughout entire knee and partially related to lower back condition and partially to knee condition but the examiner was unable to tell the extent of each. There was no additional functional loss after repetitive use bilaterally. In terms of flare-ups, the examiner noted that there was no loss of range of motion when testing and that the symptoms described during a flare-up are more consistent with low back radicular symptoms versus knee pathology and therefore it is less likely the flare-up is related to the knees and more likely related to the low back radicular condition. There was no ankylosis, recurrent subluxation or lateral instability. There was a history of recurrent effusion reported by the Veteran. There were no findings of joint instability. 

After reviewing the lay and medical evidence relevant to the increased rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right or left knee for the entire increased rating period on appeal. The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 
38 C.F.R. §§ 4.40, 4.45, 4.59), arthritis of the right knee has been manifested by flexion limited to, at worst, 105 degrees with pain, and extension of 120 to 0 degrees. Arthritis of the left knee has been manifested by flexion limited to, at worst, 90 degrees with pain, and extension of 90 to 0 degrees.  The Board finds that the evidence of record does not demonstrate additional significant disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Further, criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated. The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5260 for arthritis of the bilateral knee for any period. 38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension. In this case, the evidence shows that the Veteran had normal extension. Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating. As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for arthritis of the bilateral knees for any period. 38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's bilateral knee disability. Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. The medical evidence revealed no showing of dislocation of the bilateral meniscus in this case; therefore, this code does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply. Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum. 38 C.F.R. § 4.71a.

A separate rating under DC 5257 is also not for application. While the Veteran reported occasional left knee instability, the examiner found that joint stability tests were all normal; and noted no evidence/history of recurrent patellar subluxation/dislocation.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis. 

Although grateful for the Veteran's honorable service, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for bilateral knee arthritis for the entire increased rating period on appeal. To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.











ORDER

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine at L-5, currently evaluated at 10 percent is denied. 

Entitlement to a higher initial rating for degenerative joint disease of the left knee, currently evaluated at 10 percent is denied. 

Entitlement to a higher initial rating for degenerative joint disease of the right knee, currently evaluated at 10 percent is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


